Name: 98/320/EC: Commission Decision of 27 April 1998 on the organisation of a temporary experiment on seed sampling and seed testing pursuant to Council Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and 69/208/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: economic analysis;  economic geography;  technology and technical regulations;  labour market;  means of agricultural production
 Date Published: 1998-05-12

 Avis juridique important|31998D032098/320/EC: Commission Decision of 27 April 1998 on the organisation of a temporary experiment on seed sampling and seed testing pursuant to Council Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and 69/208/EEC Official Journal L 140 , 12/05/1998 P. 0014 - 0016COMMISSION DECISION of 27 April 1998 on the organisation of a temporary experiment on seed sampling and seed testing pursuant to Council Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and 69/208/EEC (98/320/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 66/400/EEC of 14 June 1966 on the marketing of beet seed (1), as last amended by Directive 96/72/EC (2), and in particular Article 13a thereof,Having regard to Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (3), as last amended by Directive 96/72/EC, and in particular Article 13a thereof,Having regard to Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (4), as last amended by Directive 96/72/EC, and in particular Article 13a thereof,Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants (5), as last amended by Directive 96/72/EC, and in particular Article 12a thereof,Whereas, pursuant to Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and 69/208/EEC, seed can be officially certified only where the conditions to be satisfied by the seed have been established in official seed testing on samples of seed drawn officially for the purpose of seed testing;Whereas it has been claimed that seed sampling and seed testing under official supervision may constitute improved alternatives to the procedures for official seed certification, without a significant decline in the quality of the seed;Whereas that claim cannot yet be confirmed at Community level on the basis of the information available;Whereas it is therefore appropriate to organise a temporary experiment under specified conditions with the aim of assessing whether that claim can be sustained at Community level and in particular whether there will be any significant decline in the quality of the seed compared with that achieved under the system of official seed sampling and seed testing;Whereas the conditions applying to that experiment should be specified in such a manner as to enable the maximum amount of information to be collected at Community level with a view to drawing appropriate conclusions for possible future adaptations of the Community provisions;Whereas, for the purpose of that experiment, Member States should be released from certain obligations laid down in the Directives concerned;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1 1. A temporary experiment is hereby organised at Community level with the aim of assessing whether seed sampling for the purpose of seed testing and seed testing under official supervision may constitute improved alternatives to the procedures for official seed certification required within the meaning of Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and 69/208/EEC, without a significant decline in the quality of the seed.Any Member State may participate in the experiment.2. Member States which participate in the experiment are hereby released from the obligations laid down in the Directives referred to in paragraph 1 in respect of official seed sampling and official seed testing, subject to the conditions set out in Articles 2 and 3 respectively.Article 2 1. Seed sampling shall be carried out by seed samplers who have been authorised for that purpose by the competent seed certification authority of the Member State concerned under the conditions set out in paragraphs 2, 3 and 4.2. Seed samplers shall have the necessary technical qualifications obtained in training courses organised under conditions applicable to official seed samplers and confirmed by official examinations.They shall carry out seed sampling in accordance with current international methods.3. Seed samplers shall be:(a) independent natural persons,or(b) persons employed by natural or legal persons whose activities do not involve seed production, seed growing, seed processing or seed trade,or(c) persons employed by natural or legal persons whose activities involve seed production, seed growing, seed processing or seed trade.In the case referred to in point (c), a seed sampler may carry out seed sampling only on seed lots produced on behalf of his employer, unless it has been otherwise agreed between his employer, the applicant for certification and the competent seed certification authority.4. In respect of their responsibilities vis-Ã -vis the competent seed certification authority, seed samplers shall be assimilated to official seed samplers. Their performance of seed sampling shall be subject to proper supervision by the competent seed certification authority.5. For the purposes of the supervision referred to in paragraph 4 a proportion of the seed lots entered for the official certification under the experiment shall be check-sampled by official seed samplers. That proportion shall in principle be as evenly spread as possibly over natural and legal persons entering seed for certification, but may also be orientated to eliminate specific doubt. That proportion shall be at least 5 %.The Member States which participate in the experiment shall compare the seed samples drawn officially with those of the same seed lot drawn under official supervision.6. The certification number required for the official labels prescribed under the Directives referred to in Article 1(1), or other appropriate alternatives, shall enable the Member States and the Commission to identify seed lots which have been sampled under official supervision.7. Where a Member State participates in the experiment, an appropriate proportion of the samples supplied by that Member State for Community comparative trials shall represent samples drawn under the experiment. The details shall be determined in the respective technical protocols for the Community comparative trials.Article 3 1. Seed testing shall be carried out by seed testing laboratories which have been authorised for that purpose by the competent seed certification authority of the Member State concerned under the conditions set out in paragraphs 2 to 5.2. The laboratory shall have a seed analyst-in-charge who has direct responsibility for the technical operations of the laboratory and has the necessary qualifications for technical management of a seed testing laboratory.Its seed analysts shall have the necessary technical qualifications obtained in training courses organised under conditions applicable to official seed analysts and confirmed by official examinations.The laboratory shall be maintained in premises and with equipment officially considered by the competent seed certification authority to be satisfactory for the purpose of seed testing, within the scope of the authorisation.It shall carry out seed testing in accordance with current international methods.3. The laboratory shall be:(a) an independent laboratory,or(b) a laboratory belonging to a seed company.In the case referred to in point (b), the laboratory may carry out seed testing only on seed lots produced on behalf of the seed company to which it belongs, unless it has been otherwise agreed between the seed company to which it belongs, the applicant for certification and the competent seed certification authority.4. In respect of their responsibilities vis-Ã -vis the competent seed certification authority, the seed analysts referred to in the first and second subparagraphs of paragraph 2 shall be assimilated to corresponding official analysts.5. The laboratory's performance of seed testing shall be subject to proper supervision by the competent seed certification authority.6. For the purposes of the supervision referred to in paragraph 5 a proportion of the seed lots entered for the official certification under the experiment shall be checktested by official seed testing. That proportion shall in principle be as evenly spread as possible over natural and legal persons entering seed for certification but may also be oriented to eliminate specific doubts. That proportion shall be at least 7 % in the case of seeds of cereals and 10 % in the case of seeds of other species.The Member States which participate in the experiment shall compare the seed samples tested officially with those of the same seed lot tested under official supervision.7. The reference number of the lot required for the official labels prescribed under the Directives referred to in Article 1(1), or other appropriate alternatives, shall enable the Member States and the Commission to identify seed lots which have been tested under official supervision.8. Where a Member State participates in the experiment, an appropriate proportion of the samples supplied by that Member State for Community comparative trials shall represent samples tested under the experiment. The details shall be determined in the respective technical protocols for the Community comparative trials.Article 4 The experiment and the release referred to in Article 1 shall expire on 30 June 2002.Article 5 1. Member States shall inform the Commission and the other Member States within three months of the date of notification of this Decision:(a) whether they have decided to participate in the experiment,(b) in the case of participation solely in respect of seed sampling or solely in respect of seed testing, the scope thereof,(c) in the case of participation subject to restrictions to certain species, categories, regions or to other restrictions, the scope thereof.If Member States decide to cease participating in the experiment, they shall inform the Commission and the other Member States within three months.2. Member States shall report to the Commission before the end of each year the results of the checks carried out in accordance with Article 2(5) and Article 3(6).3. In the light of the results referred to in paragraph 2 as well as the results from the comparative trials referred to in Article 2(7) and Article 3(8), the proportion of seed lots to be check-sampled by official seed samplers within the meaning of Article 2(5) or the proportion of seed lots to be check-tested by official seed testing within the meaning of Article 3(6) may be revised in accordance with the procedure laid down in Article 21 of Directives 66/400/EEC, 66/401/EEC and 66/402/EEC and Article 20 of Directive 69/208/EEC.Article 6 This Decision is addressed to the Member States.Done at Brussels, 27 April 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ 125, 11. 7. 1966, p. 2290/66.(2) OJ L 304, 27. 11. 1996, p. 10.(3) OJ 125, 11. 7. 1966, p. 2298/66.(4) OJ 125, 11. 7. 1966, p. 2309/66.(5) OJ L 169, 10. 7. 1969, p. 3.